Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on XXX has been entered and fully considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, Shin, Martynov, and Kim disclose an electronic device as discussed previously.  However, the claim have been amended and now recite the limitations “detect a context of the electronic device based on the first user interface displayed in the folded state and a change from the folded state to the unfolded state,” “determine, as a function on an input via the first user interface, at least one context parameter representing the detected context, the at least one context parameter associated with at least one of calendar event, geographic location, or historical user information,” and “select a second user interface of an application program based at least partly on the at least one context parameter.”
Shin teaches a device including a processor to detect a context (eg. weather information 310, seen in Fig. 9B) based on the first user interface displayed in the folded state (the device shown folded in Fig. 9B) and a change from the folded state (called a “second state” in [0409]) to the unfolded state (“second state is converted into the first state” as discussed in [0412], seen in the transition from the bottom right of Fig. 17C to the bottom left of Fig. 17C).

Martynov discloses a device including a processor to determine, as a function on an input via the first user interface (eg. “external touch sequence” as discussed in [0102]), at least one context parameter representing the detected context (eg. the weather or time of the detected user location, see [0102]), the at least one context parameter associated with at least one of calendar event, geographic location (eg. the user’s current geographic location), or historical user information; and
select a second user interface of an application program based at least partly on the at least one context parameter (the specific weather for the current location is displayed, as discussed in [0099]).

Kim discloses a device wherein in the unfolded state (called an “open state” and seen on the right side of Fig. 40), display the first user interface (210) and the second user interface (4010) on at least a portion of the foldable display (eg. 4010 displayed on the right edge, and 210 displayed near the central area), by displaying the first user interface on a larger portion of the foldable display than the second user interface being displayed on a smaller portion of the foldable display (the first user interface 210 takes up half of the foldable display, as seen on the left of Fig. 40 taking up the entire first portion 110, while the second user interface 4010 takes up less than half of the foldable display, using only part of the second portion 120).

The applicant argues on page 15 of the remarks that “event notification” (or “alert strip or banner”) does not teach or suggest “a second user interface of an application program.”  The examiner respectfully disagrees.  “Application program” is broad and not specifically defined in the applicant’s specification, and so the examiner interprets any software program running on a device to read on the claimed “application program,” including the software that causes the “event notification” to appear on the screen.  Even if this software is potentially bundled together with the operating system, an operating system is still “software” and so it’s user interface would read on the claimed “second user interface.”

However, as the applicant argues in the remarks, the second interface of Kim, which is displayed on a smaller portion of the foldable display, is not “selected based on at least one context parameter” (the second interface 4010 is merely the user interface for an application launcher, for example to open an address book, map, message application, etc.).  

Additionally, while Shin (Fig. 25C) shows several user interfaces that are on “a smaller portion of the screen” (eg. A1, which is comparable to 4010 of Kim), Shin still fails to teach or suggest that this user interface on the “smaller portion” is “selected based on at least one context parameter” (for example, in the top of Fig. 25C, A1 is an application launcher similar to Kim, while in the bottom of 25C A1 is merely music controls, which are not related to a context that is a “calendar event, geographic location, or historical user information”).

Therefore, each of the currently cited references of record fails to teach or suggest a processor to “detect a context of the electronic device based on the first user interface displayed in the folded state,” “determine, as a function on an input via the first user interface, at least one context parameter representing the detected context, the at least one context parameter associated with at least one of calendar event, geographic location, or historical user information,” and “select a second user interface of an application program based at least partly on the at least one context parameter,” wherein the “second user interface being displayed on a smaller portion of the foldable display” when combined with each of the other currently cited claim limitations.

Claims 9-14 are dependent upon claim 8, and so are allowable for the same reasons.

Claims 1-7 and 15-20 are allowable for the same reasons as discussed previously.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691